Affirming.
This is a companion case to Rosa Christie v. H.E. Christie,254 Ky. 213, ___ S.W.2d ___, this day decided. There was allowed to the appellee C.C. Williams, as attorney for Rosa Christie, a fee of $500 for his services as her attorney.
Again we shall not discuss the evidence, and shall simply say that in view of the volume of the record and that it was necessary for Mr. Williams to prosecute an appeal to this court in order to get anything for his client, we shall not disturb the judgment, but the attorney must be content with the fee allowed as we shall make no additional allowance to him for services rendered his client in this court.
Judgment affirmed.